Case 2:20-cv-06528-SB-JEM Document 16 Filed 11/22/20 Page 1 of 1 Page ID #:72


                                                       November 22, 2020

                                                            VPC
                                                            JS-6

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

 JUAN MENDEZ,                             Case No.: CV20-06528 SB (JEMx)
                Plaintiff,
                                          ORDER TO DISMISS ACTION
                      v.                  WITH PREJUDICE PURSUANT TO
                                          SETTLEMENT
 CMRE FINANCIAL SERVICES,
                                          HON. STANLEY BLUMENFELD, JR.
 INC.


          Defendant(s).


       Based upon the Parties’ Stipulation (Dkt. No. 15), and good cause, this
 Court hereby orders the Action to be, and is, dismissed with prejudice.



 IT IS SO ORDERED.




 Dated: November 23, 2020                     ______________________________

                                             HON. STANLEY BLUMENFELD, JR.
                                             UNITED STATES DISTRICT COURT JUDGE
